AGREEMENT AND PLAN OF MERGER By and Among ROMA FINANCIAL CORPORATION, ROMA BANK, STERLING BANKS, INC. and STERLING BANK Dated as of March 17, 2010 TABLE OF CONTENTS ARTICLE 1 – THE MERGER 2 Section 1.1 Consummation of Merger; Closing Date 2 Section 1.2 Effective Time of the Merger 2 Section 1.3 Effect of Merger 2 Section 1.4 Further Assurances 3 ARTICLE 2 – CONVERSION OF CONSTITUENTS’ CAPITAL SHARES 4 Section 2.1 Manner of Conversion of Sterling Shares 4 Section 2.2 Effectuating Conversion of Sterling Shares 4 Section 2.3 Sterling Stock Options 6 Section 2.4 Determination of Alternative Structures 6 Section 2.5 Laws of Escheat 6 Section 2.6 Adjustment to Merger Consideration 6 ARTICLE 3 – REPRESENTATIONS AND WARRANTIES OF STERLING 7 Section 3.1 Corporate Organization 7 Section 3.2 Capitalization 8 Section 3.3 Financial Statements; Filings 9 Section 3.4 Loan Portfolio; Reserves 10 Section 3.5 Certain Loans and Related Matters 10 Section 3.6 Authority; No Violation 11 Section 3.7 Consents and Approvals 12 Section 3.8 Broker’s Fees 12 Section 3.9 Absence of Certain Changes or Events 12 Section 3.10 Legal Proceedings; Etc. 12 Section 3.11 Taxes and Tax Returns 12 Section 3.12 Employee Benefit Plans 14 Section 3.13 Title and Related Matters 17 Section 3.14 Real Estate 17 Section 3.15 Environmental Matters 18 Section 3.16 Commitments and Contracts 19 Section 3.17 Regulatory Matters 21 Section 3.18 Antitakeover Provisions 21 Section 3.19 Insurance 21 Section 3.20 Labor 21 Section 3.21 Compliance with Laws 22 Section 3.22 Transactions with Management 23 Section 3.23 Derivative Contracts 23 Section 3.24 Deposits 24 Section 3.25 Accounting Controls; Disclosure Controls 24 Section 3.26 SEC Filings 25 Section 3.27 Proxy Materials 25 Section 3.28 Deposit Insurance 25 Section 3.29 Intellectual Property 25 Section 3.30 Untrue Statements and Omissions 26 i Section 3.31 Fairness Opinion 26 Section 3.32 No Trust Powers 26 Section 3.33 Registration Obligations 26 Section 3.34 Investment Securities 26 ARTICLE 4 – REPRESENTATIONS AND WARRANTIES OF ROMA 26 Section 4.1 Organization and Related Matters of Roma 26 Section 4.2 Authorization 27 Section 4.3 Consents and Approvals 27 Section 4.4 Proxy Materials 27 Section 4.5 Regulatory Matters 28 Section 4.6 Access to Funds 28 Section 4.7 Untrue Statements and Omissions 28 ARTICLE 5 – COVENANTS AND AGREEMENTS 28 Section 5.1 Conduct of the Business of Sterling and Sterling Bank 28 Section 5.2 Current Information 32 Section 5.3 Access to Properties; Personnel and Records; Systems Integration 32 Section 5.4 Approval of Shareholders 34 Section 5.5 No Other Bids 34 Section 5.6 Maintenance of Properties; Certain Remediation and Capital Improvements 35 Section 5.7 Environmental Audits 35 Section 5.8 Title Insurance 36 Section 5.9 Surveys 36 Section 5.10 Consents to Assign and Use Leased Premises 36 Section 5.11 Compliance Matters 36 Section 5.12 Support Agreements 36 Section 5.13 Disclosure Controls 36 ARTICLE 6 – ADDITIONAL COVENANTS AND AGREEMENTS 37 Section 6.1 Best Efforts, Cooperation 37 Section 6.2 Regulatory Matters 37 Section 6.3 Employment and Employee Benefit Matters 38 Section 6.4 Indemnification 39 Section 6.5 Transaction Expenses of Sterling 40 Section 6.6 Press Releases 41 Section 6.7 Prior Notice and Approval Before Payments To Be Made 41 Section 6.8 Boards of Directors of Roma and Roma Bank 42 Section 6.9 Supplemental Indenture 42 Section 6.10 Notification of Certain Matters 42 ARTICLE 7 – MUTUAL CONDITIONS TO CLOSING 42 Section 7.1 Shareholder Approval 42 Section 7.2 Regulatory Approvals 42 Section 7.3 Litigation 42 Section 7.4 Disclosure Supplements 43 ii 43 Section 8.1 Representations and Warranties 43 Section 8.2 Performance of Obligations 43 Section 8.3 Certificate Representing Satisfaction of Conditions 43 Section 8.4 Consents Under Agreements 44 Section 8.5 Material Condition 44 Section 8.6 Certification of Claims 44 Section 8.7 Audited Financial Statements 44 Section 8.8 Minimum Tangible Equity 44 Section 8.9 Nonperforming Assets 44 Section 8.10 Environmental Audit Results 44 Section 8.11 Option Cancellation Agreements 44 Section 8.12 Support Agreements 45 Section 8.13 Addenda to Change in Control Severance Agreements 45 ARTICLE 9 – CONDITIONS TO OBLIGATIONS OF STERLING 45 Section 9.1 Representations and Warranties 45 Section 9.2 Performance of Obligations 45 Section 9.3 Certificate Representing Satisfaction of Conditions 45 ARTICLE 10 – TERMINATION, WAIVER AND AMENDMENT 46 Section 10.1 Termination 46 Section 10.2 Effect of Termination; Termination Fee 47 Section 10.3 Amendments 48 Section 10.4 Waivers 48 Section 10.5 Non-Survival of Representations, Warranties and Covenants 48 ARTICLE 11 – MISCELLANEOUS 49 Section 11.1 Definitions 49 Section 11.2 Entire Agreement 51 Section 11.3 Notices 51 Section 11.4 Severability 52 Section 11.5 Costs and Expenses 53 Section 11.6 Captions 53 Section 11.7 Counterparts 53 Section 11.8 Persons Bound; No Assignment 53 Section 11.9 Governing Law 53 Section 11.10 Exhibits and Schedules 53 Section 11.11 Waiver 53 Section 11.12 Specific Performance 53 Section 11.13 Construction of Terms 54 Exhibits Exhibit A Plan of Merger Exhibit B Forms of Support Agreement Exhibit C Form of Addendum to Change in Control Severance Agreements Exhibit D Form of Addendum to Employment Agreement Exhibit E Form of Option Cancellation and Release Agreement iii AGREEMENT AND PLAN OF MERGER By and Among ROMA FINANCIAL CORPORATION ROMA BANK STERLING BANKS, INC. and STERLING BANK This AGREEMENT AND PLAN OF MERGER, dated as of the 17th day of March, 2010 (this “Agreement”), by and among Roma Financial Corporation, a federal MHC subsidiary holding company (“Roma”), Roma Bank, a federal savings bank (“Roma Bank”), Sterling Banks, Inc., a New Jersey corporation (“Sterling”), and Sterling Bank, a New Jersey-chartered commercial bank (“Sterling Bank”) (collectively, the “Parties”). WITNESSETH THAT: WHEREAS, the Boards of Directors of each of Roma and Sterling deem it in the best interests of Roma and Sterling, respectively, and of their respective shareholders, that Roma and Sterling enter into an agreement pursuant to which Roma will acquire all of the issued and outstanding shares of capital stock of Sterling through the merger of a wholly owned acquisition subsidiary of Roma with and into Sterling (the “Merger”); WHEREAS, Roma intends that, immediately following the Merger, Sterling will be merged with and into Roma, with Roma as the surviving corporation, and Sterling Bank will be merged with and into Roma Bank, with Roma Bank as the surviving institution; WHEREAS, as an inducement and condition to Roma’s entering into this Agreement, each of the directors and executive officers of Sterling and Sterling Bank in their individual capacity have entered into Support Agreements in the form attached as Exhibit B hereto with Roma pursuant to which they have agreed to take certain actions in support and cooperation of the Merger and the surviving corporation; and WHEREAS, concurrently with the execution of this Agreement, Roma and Roma Bank have entered into an Addendum to the Change in Control Severance Agreementin the form attached as Exhibit C hereto with certain of the officers of Sterling and Sterling Bank who are parties to Change in Control Severance Agreements with Sterling and Sterling Bank; NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements herein contained, the Parties agree that all of the outstanding shares of common stock of Sterling will be acquired by Roma through the merger of an acquisition subsidiary of Roma with and into Sterling and that the terms and conditions of the Merger, the mode of carrying the Merger into effect, including the manner of converting the shares of common stock of Sterling into cash, shall be as hereinafter set forth. 1 ARTCLE 1 THE MERGER Section 1.1Consummation of Merger; Closing Date. On the terms and subject to the conditions set forth in this Agreement, at the Effective Time of the Merger, Roma Financial Acquisition Subsidiary, Inc., a corporation to be organized under the laws of State of New Jersey as a wholly owned subsidiary of Roma for the sole purpose of facilitating the Merger (“Merger Sub”), shall be merged with and into Sterling pursuant to the provisions of the New Jersey Business Corporation Act (“NJBCA”) and the separate corporate existence of Merger Sub shall cease.Sterling shall be the surviving corporation of the Merger (sometimes hereinafter referred to as the “Surviving Corporation”) and shall continue its corporate existence under the laws of the State of New Jersey as a subsidiary of Roma.The Merger shall be consummated pursuant to the terms and conditions of this Agreement, which has been approved and adopted by each of the Boards of Directors of Roma, Roma Bank, Sterling and Sterling Bank, and of the Plan of Merger to be entered into by and between Merger Sub and Sterling substantially in the form appended as Exhibit A, which will be approved and adopted by the Boards of Directors of Sterling and of Merger Sub and by Roma as the sole shareholder of Merger Sub. Section 1.2Effective Time of the Merger.(a) Subject to the prior satisfaction or waiver of the conditions set forth in Articles 7, 8 and 9 hereof, the Merger shall become effective as of the date and time specified in the Certificate of Merger to be filed with the New Jersey Office of the State Treasurer pursuant to the NJBCA (such time is hereinafter referred to as the “Effective Time of the Merger”).Subject to the terms and conditions hereof, unless otherwise agreed upon in writing by Roma and Sterling, the Effective Time of the Merger shall occur on the tenth (10th) business day following the later to occur of (i) the effective date (including expiration of any applicable waiting period) of the last required Consent (as defined herein) of any Regulatory Authority (as defined herein) having authority over the transactions contemplated under this Agreement and the satisfaction of all of the other terms and conditions of this Agreement and (ii) the date on which the shareholders of Sterling approve the transactions contemplated by this Agreement, or at such other time as the Parties may agree. (b)The closing of the Merger (the “Closing”) shall take place at the principal offices of Roma at 10:00 a.m. local time on the day that the Effective Time of the Merger occurs, or such other date, time and place as the Parties may agree (the “Closing Date”).Subject to the provisions of this Agreement, at the Closing there shall be delivered to each of the Parties hereto the certificates and other documents and instruments required to be so delivered pursuant to this Agreement. Section 1.3Effect of Merger.(a)At the Effective Time of the Merger, Merger Sub shall be merged with and into Sterling and the separate corporate existence of Merger Sub shall cease.Sterling shall be the Surviving Corporation in the Merger, and the name of the Surviving Corporation shall be as set forth in Sterling’s Certificate of Incorporation as in effect immediately before the Effective Time. 2 (b) At the Effective Time of the Merger, each issued and outstanding Sterling Share immediately prior thereto shall, by virtue of the Merger, be canceled and converted into the right to receive the Merger Consideration, as defined in Section 2.1 of this Agreement. (c) The Certificate of Incorporation and Bylaws of Sterling, each as in effect immediately prior to the Effective Time of the Merger, shall be the Certificate of Incorporation and Bylaws, respectively, of the Surviving Corporation. (d) The directors and officers of Merger Sub immediately prior to the Effective Time of the Merger shall be the directors and officers of Sterling as the Surviving Corporation. (e)The Surviving Corporation shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a New Jersey corporation and shall thereupon and thereafter possess all other privileges, immunities and franchises of a private, as well as of a public nature, of each of the constituent corporations.The Merger shall have the effects set forth in federal law and the NJBCA.All property (real, personal and mixed) and all debts on whatever account, including subscriptions to shares, and all chooses in action, all and every other interest, of or belonging to or due to each of the constituent corporations so merged shall be taken and deemed to be transferred to and vested in the Surviving Corporation without further act or deed.The title to any real estate, or any interest therein, vested in any of the constituent corporations shall not revert or be in any way impaired by reason of the Merger.The Surviving Corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the constituent corporations so merged and any claim existing or action or proceeding pending by or against either of the constituent corporations may be prosecuted as if the Merger had not taken place or the Surviving Corporation may be substituted in its place.Neither the rights of creditors nor any liens upon the property of any constituent corporation shall be impaired by the Merger. Section 1.4Further Assurances.If, at any time after the Effective Time of the Merger, Roma shall reasonably consider or be advised that any further deeds, assignments or assurances in law or any other acts are necessary or desirable to (i) vest, perfect or confirm, of record or otherwise, in Roma its right, title or interest in, to or under any of the rights, properties or assets of Sterling or Sterling Bank or (ii) otherwise carry out the purposes of this Agreement, Sterling and its officers and directors shall be deemed to have granted to Roma an irrevocable power of attorney to execute and deliver, in such official corporate capacities, all such deeds, assignments or assurances in law or any other acts as are necessary or desirable to (a) vest, perfect or confirm, of record or otherwise, in Roma its right, title or interest in, to or under any of the rights, properties or assets of Sterling or Sterling Bank or (b) otherwise carry out the purposes of this Agreement, and the officers anddirectors of Roma are authorized in the name of Sterling or otherwise to take any and all such action. 3 ARTCLE 2 CONVERSION OF CONSTITUENTS’ CAPITAL SHARES Section 2.1 Manner of Conversion of Sterling Shares.Subject to the provisions hereof, as of the Effective Time of the Merger and by virtue of the Merger and without any further action on the part of Roma, Roma Bank, Sterling, Sterling Bank, Merger Sub or the holder of any shares of any of them, the shares of the constituent corporations shall be converted as follows: (a)Each share of capital stock of Merger Sub outstanding immediately prior to the Effective Time of the Merger shall, after the Effective Time of the Merger, be exchanged for one Sterling Share (as defined below). (b)Each share of common stock of Sterling, par value $2.00 per share (the “Sterling Shares”), held by Sterling or by Roma (or any of their subsidiaries), except such shares held in a fiduciary capacity or as a result of debts previously contracted, shall be canceled and retired and no consideration shall be paid or delivered in exchange therefor. (c)Except with regard to Sterling Shares excluded under Section 2.1(b) above and subject to adjustment as set forth in Section 2.6 hereof, each Sterling Share outstanding immediately prior to the Effective Time of the Merger shall be converted into the right to receive a cash amount equal to $2.52 (the “Merger Consideration”). Thereafter, subject to Section 2.5, each outstanding certificate representing a Sterling Share shall represent solely the right to receive the Merger Consideration. Section 2.2 Effectuating Conversion of Sterling Shares.(a)At the Effective Time of the Merger, Roma will deliver or cause to be delivered to a third-party agent to be appointed by Roma and reasonably acceptable to Sterling (the “Exchange Agent”) an amount of cash equal to the aggregate Merger Consideration to be paid pursuant to Section 2.1.As promptly as practicable after the Effective Time of the Merger, the Exchange Agent shall send or cause to be sent to each former holder of record of Sterling Shares transmittal materials (the “Letter of Transmittal”) for use in exchanging their certificates that formerly represented Sterling Shares for the consideration provided for in this Agreement.The Letter of Transmittal will contain instructions with respect to the surrender of certificates representing Sterling Shares and the receipt of the consideration contemplated by this Agreement and will require each holder of Sterling Shares to transfer good and marketable title to such Sterling Shares to Roma, free and clear of all liens, claims and encumbrances. (b)At the Effective Time of the Merger, the stock transfer books of Sterling shall be closed as to holders of Sterling Shares immediately prior to the Effective Time of the Merger and no transfer of Sterling Shares by any such holder shall thereafter be made or recognized and each outstanding certificate formerly representing Sterling Shares shall, without any action on the part of any holder thereof, no longer represent Sterling Shares.If, after the Effective Time of the Merger, certificates are properly presented to the Exchange Agent, such certificates shall be exchanged for the Merger Consideration. 4 (c)In the event that any holder of record as of the Effective Time of the Merger of Sterling Shares is unable to deliver the certificate that represents such holder’s Sterling Shares, the Exchange Agent, in the absence of actual notice that any Sterling Shares theretofore represented by any such certificate have been acquired by a bona fide purchaser shall deliver to such holder the Merger Consideration upon the presentation of all of the following: (i) An affidavit or other evidence to the satisfaction of the Exchange Agent or Roma that any such certificate has been lost, wrongfully taken or destroyed; (ii) Such security or indemnity as may be reasonably requested by the Exchange Agent or Roma to indemnify and hold it harmless in respect of such stock certificate(s); and (iii) Evidence to the reasonable satisfaction of the Exchange Agent or Roma that such holder is the owner of Sterling Shares theretofore represented by each certificate claimed by such holder to be lost, wrongfully taken or destroyed and that such holder is the person who would be entitled to present each such certificate for exchange pursuant to this Agreement. (d)If the delivery of the consideration contemplated by this Agreement is to be made to a person other than the person in whose name any certificate representing Sterling Shares surrendered is registered, such certificate so surrendered shall be properly endorsed (or accompanied by an appropriate instrument of transfer), with the signature(s) appropriately guaranteed, and otherwise in proper form for transfer, and the person requesting such delivery shall pay any transfer or other taxes or expenses required by reason of the delivery to a person other than the registered holder of such certificate surrendered or establish to the reasonable satisfaction of the Exchange Agent or Roma that such tax or expenses have been paid or are not applicable. (e)Except as provided in Sections 2.2(c) and (d), the consideration contemplated by this Agreement shall not be paid to the holder of any unsurrendered certificate or certificates representing Sterling Shares, and neither the Exchange Agent nor Roma shall be obligated to deliver any of the consideration contemplated by this Agreement until such holder shall surrender the certificate or certificates representing Sterling Shares as provided for by the Agreement.Subject to applicable laws, following surrender of any such certificate or certificates, there shall be paid to the holder of the certificate or certificates formerly representing Sterling Shares, without interest at the time of such surrender, the Merger Consideration. (f)Roma or the Exchange Agent will be entitled to deduct and withhold from the consideration otherwise payable pursuant to this Agreement or the transactions contemplated hereby to any holder of Sterling Shares, such amounts as Roma (or any Affiliate thereof) or the Exchange Agent is required to deduct and withhold with respect to the making of such payment under the Code, or any applicable provision of U.S. federal, state, local or non-U.S. Tax law.To the extent that such amounts are properly withheld by Roma or the Exchange Agent, such withheld amounts will be treated for all purposes of this Agreement as having been paid to the 5 holder of the Sterling Shares in respect of whom such deduction and withholding were made by Roma or the Exchange Agent. Section 2.3 Sterling Stock Options.As of and immediately prior to the Effective Time of the Merger, all rights with respect to Sterling Shares issuable pursuant to the exercise of stock options (“Sterling Options”) granted by Sterling under the Sterling Stock Option Plans set forth in Sterling Schedule 2.3 (the “Sterling Stock Option Plans”), each of which is listed and described on Sterling Schedule 2.3, that are outstanding at the Effective Time of the Merger and that have not yet been exercised, shall be canceled with no consideration because the Merger Consideration is less than the option exercise price.Sterling shall take such action as is necessary under the Sterling Stock Option Plans to cancel all outstanding Sterling Options as of the Effective Time of the Merger, or solely with respect to the 2008 Director Stock
